11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

In re Commitment of Joel Wayne Blakeney * From the 32nd District Court
                                          of Nolan County,
                                          Trial Court No. 19989.

No. 11-20-00011-CV                             * November 18, 2021

                                               * Memorandum Opinion by Williams, J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed.